1    CENTER FOR DISABILITY ACCESS
     Chris Carson, Esq., SBN 280048
2    Dennis Price, Esq., SBN 279082
3    Amanda Seabock, Esq., SBN 289900
     Mail: PO Box 262490
4    San Diego, CA 92196-2490
     Delivery: 9845 Erma Road, Suite 300
5    San Diego, CA 92131
6    (858) 375-7385; (888) 422-5191 fax
     phylg@potterhandy.com
7    Attorneys for Plaintiff
8    WILLIAM PATRICK KELLEY, SR.
9    (SBN:104581)
     pat@wpkelleysr.com
10   LAW OFFICES OF W. PATRICK
     KELLEY, SR.
11   At Oso Boots Corner ,
12   230 S. Shepherd Street, Suite F
     Sonora, CA 95370
13   Telephone: (209)588-0622
     Facsimile: (844)270-4589
14
     Attorneys for Defendants
15   Lombard Hotel Group and AASHIK, Inc.

16
17                        UNITED STATES DISTRICT COURT
18                       NORTHERN DISTRICT OF CALIFORNIA
19   SCOTT JOHNSON,                          )   Case No.: 3:18-CV-02786-JCS
                                             )
20               Plaintiff,                  )   JOINT STIPULATION FOR
                                             )   DISMISSAL PURSUANT TO
21      v.                                   )   F.R.C.P. 41 (a)(1)(A)(ii)
                                             )
22   LOMBARD HOTEL GROUP, a California )
     General Partnership;                    )
23   AASHIK, INC., a California Corporation; )
                                             )
24   and Does 1-10,                          )
                                             )
25            Defendants,                    )
                                             )
26
27
28



     Joint Stipulation                     -1-             3:18-CV-02786-JCS
1           Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
2    parties hereto that this action may be dismissed with prejudice as to all parties; each
3    party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
4    matter has been resolved to the satisfaction of all parties.
5
6    Dated: May 19, 2019                        CENTER FOR DISABILITY ACCESS
7
8                                               By:       /s/Amanda Lockhart Seabock
                                                          Amanda Lockhart Seabock
9                                                         Attorneys for Plaintiff
10
11   Dated: May 19, 2019                        LAW OFFICES OF W. PATRICK KELLEY, SR.
12
13                                              By:       /s/William Patrick Kelley, Sr.
                                                          William Patrick Kelley, Sr.
14                                                        Attorneys for Defendants
15                                                        Lombard Hotel Group and AASHIK, Inc.

16                                         S DISTRICT
                                        ATE           C
                                       T
                                                                  O
                                  S




17
                                                                   U
                                 ED




                                                                    RT




                                                               ED
                                                   ORDER
                             UNIT




     Dated; May 21, 2019                      O
18                                    IT IS S
                                                                          R NIA




19                                                         S   pero
                                                   seph C.
                             NO




                                           Judge Jo
                                                                          FO
                              RT




20
                                                                      LI




                                      ER
                                 H




                                                                  A




                                           N                          C
                                                             F
21                                             D IS T IC T O
                                                     R

22
23
24
25
26
27
28



     Joint Stipulation                                     -2-                    3:18-CV-02786-JCS
1                               SIGNATURE CERTIFICATION
2
3    I hereby certify that the content of this document is acceptable to William Patrick
4    Kelley, Sr., counsel of Lombard Hotel Group and AASHIK, Inc., and that I have obtained
5    authorization to affix his electronic signature to this document.
6
7    Dated: May 19, 2019              CENTER FOR DISABILITY ACCESS
8
                                      By:    /s/Amanda Lockhart Seabock
9                                            Amanda Lockhart Seabock
                                             Attorneys for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                       -3-                3:18-CV-02786-JCS
